Title: From Benjamin Franklin to the Earl of Shelburne, 25 August 1784
From: Franklin, Benjamin
To: Shelburne, William Petty, Earl of


				
					My Lord,
					Passy, Aug. 25. 1784.
				
				I have had the Pleasure of seeing Lord Fitzmaurice several Times. I congratulate your Lp. sincerely on your having so

promising a Son. He will I am persuaded make a valuable Man, and be a Comfort and Honour to you in your Old Age.
				The Bearer, Wm. Temple Franklin, is my Grandson and Secretary. He is to stay in London but a short time, is a good young Man, and will be very sensible of any Civility your Lordship may think fit to show him.
				Please to accept the enclos’d Pamphlet, curious for the Subject, a pretended Magnetisme animale, by which a Charlatan has made a great Fortune here in a short time.
				With great & sincere Respect, I am, Your Lordship’s most obedient & most humble Servant
				
					B. Franklin
					Lord Shelburne
				
			